 In the Matter Of VERMONT MARBLE COMPANYandUNITED STONE ANDALLIED PRODUCTS WORKERS OF AMERICA (C. I O )Case NoR-3793 -DecidedJuly 8, 1942Jurisdiction-marble quarrying and lime manufacturing industryInvestigationand Certificationof Representativesexistence of question con-flicting claims of riNal iepiesentati`es, contract entered into after institu-tion of proceedingsheldno bat , prior certification in effect for over a yeas,of an organization which admitted that it presently represented only a smallpercentage of employees in the unit found appropriate,heldno bat, electionnecessaryUnitAppropriatefor CollectiveBaigainingpartial system unit production,maintenance, and railroad employees of the Company and its auxiliary com-panies at specified locations within a state, including the tablemen and helpers,the sampler, the office janitors, the passenger chauffeurs, the truck drivers, andthe automobile iepaiimen, but excluding supervisory, clerical, office, andpowerhouse employees, executives, pact-time exhibit employees, mill graders,mill checkers, shop designers, shop checkers, and watchmenMr Edmund J. Blake.of Boston, Mass , for the CompanyMr Samuel E Ango ff ,of Boston, Mass, for the UnitedMr James S. Abatiell,of Rutland, Vt, for the IndependentMr Robert R Hendricks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Stone and Allied ProductsWorkers of America (C I O ), herein called the United, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Vermont Maible Company, Proctor, Ver-mont, heiem called the Company, the National Labor RelationsBoard, herein called the Board, provided for an appiopriate hearingupon due notice befoie Albert J Hoban, Trial ExaminerSaidhearing was held at Rutland, Vermont, on April 30, 1942The Com-pany, the United, and Independent Maible Workers of Vermont,herein called the Independent, appeared, participated, and were af-forded full oppoitunity to be heaid, to examine and cioss-examine,42NLRB,No39185 186DECISIONSOF NATIONALLABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issuesThe TrialExaminer's rulings, made at the hearing, are free from prejudicialerror and are hereby affirmedUpon the entire record in the case, the Board makes the following.FINDINGS OF FACTITHE BUSINESS OF TIIE COMPANYVermont Maible Company is a Vermont corporation with its prin-cipal office at Proctor,VermontThe Company also operates underthe trade name of "Vermaico Lime Company,"and owns the entirecapital stock of the Clarendon and Pittsford Railroad, a Vermontcorporation.The Companyis engaged in the quairynrg, finishing,and sale ofmarble, and the manufacture,distribution,and sale of limeDuringthe calendar year 1941,the Company converted,and it is continuingto convert,a substantial part of its operations to the boring,planing,and machining of metals and the processing of wood It maintainsand operates plants and quarriesatWestRutland, Center Rutland,Danby,Pittsford,and Middlebury,'VermontThe Company alsoowns plants and quarries,which are not now in operation,at Middle-bury, Swanton,Isle-La-Motte,Roxbury, Rochester,andWindham,VermontBlanch sales offices of the Company are located at Boston,Massachusetts,New-York City,and Cleveland, OhioManufactur-ing plants and offices are located at Philadelphia,Pennsylvania;Chicago,Illinois,Dallas, Texas,and San Francisco,CaliforniaIn the course of operating its businessduring the calendar year1941, the Company purchased materials and supplies,including oils,steel, and chemicals,valued atmore than$100,000More than 50percent of these materials and supplies was purchased outside of,and was shipped into,the State of VermontDuring thesame period,the Company produced finished products valued at approximately$2,000,000, of which more than 50 percent was shipped to pointsoutside the State of Vermont.The Companyadmits that it is engaged in commerce within themeaning of the National Labor Relations ActIITHE ORGANIZATIONS INVOLVEDUnited Stone and Allied Products Workers of America is a labororganization affiliated with the Congress of Industrial OrganizationsIndependent Marble Workers of Vermont is an unaffiliated labororganizationThese labor organizations admit to membership employees of theCompany in the State of Vermont'Operations at the Middlebury quarry are restricted to the production of "granite" VERMONT MARBLE COMPANYIIITHE QUESTION CONCERNING REPRESENTATION187,On May 18, 1940, the United 2 petitioned the Board for an investi-gation and certification of representatives of the Company's em-ployeesA similar petition was filed by the Independent and the twocases were consolidatedOn January 14, 1941, the Board orderedan election with both unions on the ballot 3 In the election subse-quently held, the Independent received a majority of the votes castand, on March 4, 1941, it was certified by the BoardShortly thereafter, on June 30, 1941, the Company and the Independent enteredinto a contract wherein the Company recognized the Independent asthe exclusive representative of the Company's employees in the unitpreviously found by the Board to be appropriateThe contiact,%vliiclimade provision for rates of pay, hours of employment, andother conditions of employment, was, by its teams, to remain in effectuntilMay 1, 1942On February 9, 1942, the United informed the Company in writingthat it represented a maloiity of the Company's employees in theunit theretofore designated by the Boaid and requested a meetingfor the purpose of negotiating a contract 5The Company answeredby stating that the Independent had been certified by the Board asthe exclusive bargaining representative of the Company's employees.-On March 30, 1942, a month prior to the expiration of the contractbetween them, the Company and the Independent entered into a newcontract wherein the Independent was again accorded exclusive recog-nition and certain pay increases were provided" It appears that,prior to enteiing into the new contract, the Independent,' as well asthe Company, was aware of the United's claimThe new conti act,having been entered into after institution of the present proceedingand after notice to the contracting parties of the United's claim ofmajority representation, presents no bar to an immediate determina-tion of representatives 8The Company contends, however, that since little more than a yearhas elapsed since the preceding election and certification of repre-'The United at that time WW as known as Quarry workers' international Union of NoithAme,ica (C10)MatterofVermont Marble CompanyandIndependent Marble Workers of America,28 N L RB12394MatterofVermont Marble CompanyandIndependentHasbleWosressof Ames,ca,30 N L RB585111 its Lett, r the United"notified" the Company to refrain, in the interim, fromnegotiating a contract with any other labor organ zationUnder its tetras, the new contract became effective 1 week prior to the date of itsexecution and was to run until May 1, 1943'On March 6, 1942, the Independent foimally refused the United s request that itconsent to an election'SeeMatter of Robe t L 11 elcon Co , IncandUnited Paper Wos kcrs Union,Local292,C I0, 39 N L R B 1168Mattesof 11illanmetteValley Lan,be, CompawyandLocal#,7-91, Inte,nat,onalWoodwo,kcos of An,er,ca, affiliated with C I0, 35 N 1. R 11 805,and cases cited therein 188DECISIONS OF NATIONALLABOR RELATIONS BOARDsentatives, a new election is "not necessary at this time." In theelection held pursuant to the Board's Direction of January 14, 1941,the United received approximately 41 percent of the votes cast I Inthe present proceeding, the United submitted to the Regional Directormembership cards bearing the apparently genuine signatures of ap-proximately 32 percent of the employees in the unit hereinafter foundappropriate 1°While this indicates that the United represents a sub-stantial number of employees in the unit, it is an appreciably weakershowing than the United made in the election held in 1941.At thehealing heieui, however, the president of the Independent admittedthat, as of March 1, 1942, the Independent's membership was onlyapproximately 6 percent of the Company's employees in the unithereinafter found appropriate 1'Under the circumstances, we findthat a question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.12IV THE APPROPRIATE UNITIn the previous representation proceeding, in which the parties weiethe same as those in the present proceeding, we found that the pro-duction,maintenance, and railroad employees of the Company andits auxiliary companies, Vermarco Lime Company and Clarendonand Pittsford Railroad, at Center Rutland, West Rutland, Danby,Florence, Proctor, Swanton, and Middlebury, Vermont, including thetablemen and helpers, the sampler, the office janitors, the passengerchauffeurs, the truck drivers, the automobile repairmen, and MarioGatti and Armand Vardi, but excluding supervisory, clerical, office,and powerhouse employees, executives, part-time exhibit employeesother than Mario Gatti and Armand Vardi, mill graders, mill check-ers, shop designers, shop checkers, and watchmen, constituted anappropriate unitThe United contends in the present proceeding that the above unitis appropriate 13The Independent and the Company are in substan-830 N L R B 58"A statement of the Regional Director, introduced in evidence at the heating, showsthat the United submitted 234 membeiship cards bearing dates ranging floor September1941 to March 1942The Regional Diector reported that 194 of these cards bore theapparently genuine signatures of persons whose names appear on the Company's pay rollofMarch 25,1942The Company'spay roll of March 25,1942, contains 609 names,approximately 600 of which are in the unit hereinafter found appropriaten This witness testified that he thought the Independent had 35 members on Match 1,1942As set forth in footnote 10,supra,the Company's pay roll of March 25,1942, con-tained approximately 600 names12ButofMatterof General Electric CompanyandThe G E Industrial Union of theBridgeport Works Inc75 N L R B 1018v At the hearing herein, the United without objection amended its petition to excludeArmand Vardi and Mario Gatti from the unit alleged to be appropriate It appears that theCompany no longer employs these men and has employed no other men in the positionsformerly held by themj9'x VERMONT MARBLECOMPANY189teal agreement, but contend, as they did in the prior proceeding, that,in the event an election is directed, powerhouse employees, millcheckers, shop designers, and shop checkers should be included in theunitIt also appears, although the record is not entirely clear, thatthe Company wants mill graders included in the unitAs indicatedabove, the powerhouse employees, mill checkers, shop designers, shopcheckers, and mill graders were specifically excluded from the unitfound appropriate in the prior proceedingNo new evidence to war-rant the inclusion, at this time, of these groups of employees hasbeen presented herein.We have reviewed the record in the priorproceeding and, for the reasons stated in our prior Decision,14 weshall-exclude the powerhouse employees, mill checkers, shop designers,shop checkers, and mill gradersWe find that the production, maintenance, and railroad employeesof the Company and its auxiliaiy companies, Vermarco Lime Com-pany and Clarendon and Pittsford Railroad, at Center Rutland,West Rutland, Danby, Florence, Proctor, Swanton, and Middlebury,Vermont, including the tablemen and- helpers, the sampler, the officejanitors, the passenger chauffeurs, the truck drivers, and the auto-mobile repairmen, but excluding supervisory, clerical, office, andpowerhouse employees, executives, part-time exhibit employees, millgraders, mill checkers, shop designers, shop checkers, and watchmen,constitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the Act.V THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duiingthe pay-roll period immediately preceding the date of the Diiectionof Election herein, subject to the limitations and additions set forthin the Du ection-DIRECTION OF ELECTIONBy viitue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Vermont MarbleCompany, Proctor, Vermont, an election by secret ballot shall be11 28 N L R B 12390 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations,among all employees of the Company in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Diiection of Election, includ-ing employees who did not work during such pay ,roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excludingemployees, who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Stoneand Allied Products Woikers of America (C I 0 ), or by Inde-pendent Marble Workers of Vermont, for the purposes of collectivebargaining, or by neither'